Form corfstmtg

211 West Fort Street
Detroit, MI 48226


                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Michigan

                                          Case No.: 19−42813−pjs
                                                Chapter: 7

In Re: (NAME OF DEBTOR(S))
   Dionjalo t−cardell Willoughby                       Tamita Lee Willoughby
   13020 Venness st                                    fka Tamita Lee Shelton
   Southgate, MI 48195                                 13020 Venness st
                                                       Southgate, MI 48195
Social Security No.:
   xxx−xx−4797                                         xxx−xx−7519
Employer's Tax I.D. No.:


       NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST OF TRUSTEE CONFLICT,
                            APPOINTMENT OF NEW TRUSTEE




NOTICE IS HEREBY GIVEN that a Certificate/Notice of Appointment of Successor Trustee has been filed
for the reason that Trustee Charles Taunt is deceased. Therefore, Basil T. Simon has been appointed successor
trustee . 341(a) meeting to be held on 4/25/2019 at 10:00 AM at Room 315, 211 W. Fort St. Bldg., Detroit 341.
(^Randel, Paul (bh))




Dated: 3/18/19

                                                      BY THE COURT



                                                      Katherine B. Gullo , Clerk of Court
                                                      UNITED STATES BANKRUPTCY COURT




       19-42813-pjs        Doc 13    Filed 03/20/19    Entered 03/21/19 00:43:22         Page 1 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Michigan
In re:                                                                                                     Case No. 19-42813-pjs
Dionjalo t-cardell Willoughby                                                                              Chapter 7
Tamita Lee Willoughby
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0645-2                  User: mscat                        Page 1 of 1                          Date Rcvd: Mar 18, 2019
                                      Form ID: ntctrcnf                  Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 20, 2019.
db/jdb         +Dionjalo t-cardell Willoughby,     Tamita Lee Willoughby,     13020 Venness st,
                 Southgate, MI 48195-1142
tr             +Charles Taunt,    700 East Maple Road,     Second Floor,    Birmingham, MI 48009-6357
25801338       +AES/NCT,    POB 61047,    Harrisburg, PA 17106-1047
25801340       +American Express,     PO BOX 981537,    El Paso, TX 79998-1537
25801341      ++BANK OF AMERICA,    PO BOX 982238,     EL PASO TX 79998-2238
               (address filed with court: bank of America,       PO BOX 982238,     El Paso, TX 79998-2235)
25801343        CAPITAL ONE BANK USA,     Salt Lake City, UT 84130-0281
25801349       +Hilton Resorts Corporation,     6355 Metrowest Bvld,     suite 180,    Orlando, FL 32835-7606
25801350       +U of M Credit Union,     333 E William st,    Ann Arbor, MI 48104-2387
25801352       +UMCU,    PO box 7850,    Ann Arbor, MI 48107-7850
25801353       +Union Home Mortgage,     PO Box 77404,    Trenton, NJ 08628-6404
25801345       +department of education,     2401 INTERNATIONAL,    POB 7859,    Madison, WI 53707-7859
25801347       +discover personal loans,     PO BOX 15316,    Wilmington, DE 19850-5316
25801348        dsnb/macys,    PO BOX 8218,    Monroe, OH 45050

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25801344       +E-mail/Text: Akydd@reducear.com Mar 19 2019 00:11:54     COLLECTION BUREAU OF FWB,
                 711 EGLIN PKWY NE,    Fort Walton Beach, FL 32547-2527
25801342       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 19 2019 00:12:34      Capital one bank USA,
                 10700 Capital one way,    Richmond, VA 23060-9243
25801346        E-mail/Text: mrdiscen@discover.com Mar 19 2019 00:08:13      discover financial services,
                 PO BOX 15316,    Wilmington, DE 19850
25801339       +E-mail/Text: ally@ebn.phinsolutions.com Mar 19 2019 00:08:11      ally Financial,
                 P.O. BOX 380901,    Minneapolis, MN 55438-0901
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
25801351*        +U of M Credit Union,   333 E William st,   Ann Arbor, MI 48104-2387
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 15, 2019 at the address(es) listed below:
              Basil T. Simon    bsimon@ecf.axosfs.com, trusteesimon@sszpc.com;lbauer@sszpc.com
              Charles Taunt    teetaunt@tauntlaw.com, cjt@trustesolutions.net
              Christopher E. Frank   on behalf of Creditor    University of Michigan Credit Union
               chrisf@leducfrank.com
              Derek Jacques    on behalf of Joint Debtor Tamita Lee Willoughby law@mittenlaw.com
              Derek Jacques    on behalf of Debtor Dionjalo t-cardell Willoughby law@mittenlaw.com
              Michael P. Hogan   on behalf of Creditor    Union Home Mortgage Corp. mhogan@sspclegal.com,
               stremonti1@sspclegal.com
                                                                                             TOTAL: 6




             19-42813-pjs          Doc 13       Filed 03/20/19          Entered 03/21/19 00:43:22                Page 2 of 2
